. .-.
                                                                            334   j



F            OFFICE   OF   THE   ATIORNEY    GENERAL   OF   TEXAS

                                    AUSTIN




    “II-..
Honorable Thcmaa Hhed,              Page 2


    Revised C1vl.lStatutes of Texas, as enacted by
    the data of 2937, 45th Leglalatu.re,Pint Call
    seaaiun, pags 1817, Chapter 37, bootion 1, vhiah
    reads as foll0Uas
            e%ah       ot'f'%o.:,
                              named I.8thla Aat, vhua he
    reooivaa a salmy as ramp4naation        for his unicor,
    ahallbe8mpfsoPedlmdpePmlttedtopurah8wand
    have ohs-    to hla Ctnznty,all maaoaablo u-
    penaea nawkurJ    in thm proper and lo@ wanduet
    or hla OiflW .. ..I .,:
                                            I
         "'Such expena~6 .toba paawd an, psu4mter-
    mlIm&mr'dhvedlnk&adan4-t8,a8lmlrl7
    aa~poaaibli~~ by the Coaaal.aalaruPa’ CouPt anw
    eaeh m&la for the ensuIng am&h, upon the ap-       ~ ~"
    plioatian~~   each oifiwo,   at&lag the kind, pro-
    bable aauunt of erpend&tum,    'Uid the neaeaaity
    sop-the      ~p6n606       af    hfs    0m08   r4p   6~4h   43mag
    month, whlah, appllcatinna&all, befompresenta-
    t&on to mid aourt, fIxat be endaraed b7 the
    Co?+%7 Auditas, +i my* eta.’




    the Tu Solhatoo md'A484s84i 60 ‘get out 'and:
    pmauPe Feintitionaof land rot tamtlon~.aad   pPo-
    ouh u6~aakenta,- I~iLratz-dew 'youto Artiule      I
    7189 of tU:Reviwd   Ofrfi, St?tnt,w of lw,   whiti;-
    s-wda a8 ~ollwar ,,                        ,_
               :




                                           '.
I   ganorableThoama Wheat, Pee


        By ow      ugon the m-on,
        raaidenca of tb
                                      3


                                    or w &la
        at the offlae, Sac6 of bualnnaa 0P the
                               person, aad listing the
        ?ropert7nqulm3dt~lawinhianaa4e,aad
I
        raquldng   anah Demon to make       a atrtemeat
        under said crsthof auchpmqmrty         in tha'farm'
        tenlaafter   preaorib8d.~
1
             “As auah7au see.it  is the dut7 of We
        Tax Aawaaor ,artdCollestor or his deputy to
        call upon the person 0~ by 0allhg at ths af-
        flw or p-0    of ?nuineaa of said tax p6mr
        and in dolag tbta nswaaarlly Retmust get
        out aad iooru.accaa tnrvelling 8xpenaa6,         be-
        cause he must travel to @x680 *ode.

                   %ea   f P&OP gou,'to~&rt~816 721$ with
        regard to oata tRat the tax asaoaaoc and ool-
        leotor and ~&put7 ia this ,statie
                                        have to war,'
        this Article presoribing the oath, ~kLc.h 2s
        as foU4war        :~


c            "'I,           , tax aaieaaor (or deputy
        tax assessor. as the cade may be) 'inand POP
                    .&m&y, Teti; do-solinn
        that I ulll~paraoxally
                                               auesr
                               view and lllsp44t 4ll
                                                                     :

                                                       ',
        the zeal estate and Uapoveimnta thereen aulw;.
        jaat to taxat&caz,l~,ia     said aamt7, that:
        may be readwed to me Sor tamtian by anj
        corgoratioPw iad%~iddL, 02 b7 thdr agent
        or ngwaentative, an fully as zaa7be praoti-
        cable, and that I v%lI, as W4     pa la prnoti-.
        cable, vi.au and !n4pset‘aU  other taxable
        pmpertyia         a&d aeunt~~mnde~ed   to   m   as    _ .'           ...*.
        afomaald;        c.i-eet   :;,r..                    .:
                                   /
             *As suah Ra tak4r-mi'oatla that he wiLl '                   .
        go     and do:theae things, axid he will travel
             out
        amtmd and vlev this popsrt7, saidhow can he
        view tha pr0pert-yunless 3x4 travels afmnd.
             “AZ such, it Is ai opinion that sinca'it
        is his duty to get out and call upon thsae
        340pla fop the purgoao of procuria& waea~-
        mnta and get out antI view the PWpsrt7, T&U&
        he can nnl7'do by trayelling PFan place to
        plaw, beaatiae the uouaty can't OUnte to the
county aeat vhere his offlee fe. sad sfaao thf.8
is hla duty, cslrtolnlyuadsr AHlo      3899, sub-
divLeiOn 8, he ehould be entitled to these ez-
pepsse~~ee~inEhs~e~land~raan-
duct ol his ofiiee axid f 86~ he should bo eatitl-
*a to his trav~       eapeaeee aad for, say other
bYJ3 thet ke PYJ inntur uudolr euoh oimumetenoe.
     lP leeee
           r edo rmeeu~lsueedla
                             ophte
                                 io aup ea
thlb pueetioa, dlroueeAag   it   8h leBgth,   eiu
any oaeee ycm8my be rxia    to find*’         -.